Order in so far as it denies plaintiff’s motion to restore action to the trial calendar reversed on the law and the facts, without costs, and motion granted; in so far as it grants defendant’s cross-motion to dismiss the complaint for plaintiff’s failure to prosecute, the order is reversed on the law and the facts, without costs, and motion denied. We are of opinion that the defendant was responsible equally with the plaintiff for the delay in bringing this case to trial. Appeal from order denying plaintiff’s motion for reargument dismissed., Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.